internal_revenue_service department of the treasury index no washington dc person to contact identifying number telephone number refer reply to cc dom it a 09-plr-121800-98 date mar j999 x y z dear this is in reference to a request filed on behalf of x the taxpayer for permission to change to the current_expense method of deducting the research_and_experimental_expenditures relating to z pursuant to the provisions of sec_174 of the internal_revenue_code for the taxable_year beginning date year_of_change it is represented that the taxpayer has been deferring research_and_experimental_expenditures which are being amortized over a period of months the change in accounting_method will apply only to research_and_experimental_expenditures paid_or_incurred by the taxpayer on or after the first day of the year_of_change in accordance with sec_1_174-4 of the income_tax regulations as of the first day of the year_of_change the total amount of unamortized research_and_experimental_expenditures was y this amount shall continue to be amortized over the remaining months in the amortization period permission is hereby granted the taxpayer pursuant to the facts presented to change to the current_expense method for deducting research_and_experimental_expenditures paid_or_incurred on or after the first day of the year_of_change to the extent that such expenditures qualify under the provisions of sec_1_174-2 beginning with the year_of_change provided the taxpayer keeps its books_and_records for the year_of_change and for subsequent taxable years provided they are not closed for that year on the date it receives this letter on the method_of_accounting granted in this letter 2g - -2- this condition is considered satisfied if the taxpayer reconciles the results obtained under the method used in keeping its books_and_records and the method used for federal_income_tax purposes and maintains sufficient records to support such reconciliation that the taxpayer uses the method granted in this letter for the year_of_change and for all later tax years unless the taxpayer secures permission to change to another recognized method that the taxpayer deducts the unamortized balance of research_and_experimental_expenditures treated as deferred expenses prior to the first day of the year_of_change in accordance with its present method of amortizing such expenditures and that the taxpayer attaches a copy of this letter to its tax_return for the year_of_change as evidence of its authority for making the change in connection with the permission granted herein it should be understood that the responsibility for making determinations as to whether the expenditures paid_or_incurred by the taxpayer in connection with the taxpayer's trade_or_business are research_and_experimental_expenditures within the meaning of sec_174 is a matter to be considered by the district_director upon examination of the taxpayer's returns this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting by j charles strickland chief branch ld ytallird
